DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102016121126.5, filed on 11/04/2016.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

4. 	Claims 16-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 16 recites the limitation "the climate chamber" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 16 recites the limitation “the container comprises a frame” in lines 4-5. It is unclear as to which of the “plurality of containers” recited previously in the claim comprises the frame.
b. Claim 19 recites the limitation “particles of water and/or nutrient particles, up to a maximum particle size of 5 nm, preferably 2.5 nm, and more particularly preferably 1.5 nm” in lines 2-3. Regarding claim 19, use of a narrow numerical range that falls within a broader range in the same claim and the phrase "preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Description of preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
	c. Claims 17, 18, and 20-30 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 16-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lossl et al. (US Patent Publication 2018/0317400).
	a. Regarding claim 16, Lossl discloses a climatically sealed climate cell for cultivating plants in indoor spaces [All joints of the device are water-tight and/or air-tight and/or splash-proof. Fresh air may only be intaken via the climate control device [0060]], wherein a plurality of containers 6 are disposed one above the other in at least two tiers inside the climate chamber 5 [at least two cultivating units are arranged in the device [0056]; FIG. 1], wherein each container comprises an accommodation area with a substrate 16 disposed in the manner of a sheet [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]] to accommodate the plants and/or to accommodate seeds 2 [a mat on which seeds (2) are arranged [0008]], wherein the container comprises a frame which surrounds the perimeter of the accommodation area [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]], and the frame comprises at least one fixing means 14 for temporarily or permanently fastening the substrate to the frame [a mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]]. 
	b. Regarding claim 17, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the climate cell comprises regulating means to regulate a temperature and/or a relative humidity and/or a carbon dioxide content and/or an oxygen content and/or an air speed inside the climate cell [A particular advantage is that, by using the climate control device, the temperature and/or air humidity and/or carbon dioxide content of the air may optionally be adjusted for each cultivating unit by the program controller [0060]].
	c. Regarding claim 18, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the substrate is configured as a film and/or mat 16 [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]; a mat on which seeds (2) are arranged [0008]] and/or membrane, in particular as a hydromembrane. 
	d. Regarding claim 19, Lossl discloses the climatically sealed climate cell as claimed in claim 18, wherein membrane 16 is permeable to particles, in particular particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]], up to a maximum particle size of 5 nm, preferably 2.5 nm, and more particularly preferably 1.5 nm..  
	e. Regarding claim 20, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein a first side of the substrate 16 lies on a liquid nutrient solution [nutrient content in the water/nutrient solution [0061]], and wherein the plant and/or the seed 2 lies on a second side of substrate 16 facing away from the liquid nutrient solution [a watering trough (8), above which the sowing mats (16) are arranged [0021]]. 
	f. Regarding claim 21, Lossl discloses the climatically sealed climate cell as claimed in claim 20, wherein no liquid nutrient solution and no water is disposed on the second side [a watering trough (8), above which the sowing mats (16) are arranged [0021]]. 
	g. Regarding claim 22, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the substrate 16 is fixed to the frame elevated compared with the accommodation area, by means of the fixing means 14 [a plurality of, preferably two to four, insert openings (12) are provided, into each of which a mat support (14) may be arranged by means of fitting [0017]]. 
	h. Regarding claim 23, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the at least one fixing means 14 partially or completely surrounds the container and/or in that the at least one fixing means 14 is disposed along the frame [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]; mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]].  
	i. Regarding claim 24, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the frame is formed in multiple parts, wherein the fixing means 14 is formed by at least one frame part 12 [a plurality of, preferably two to four, insert openings (12) are provided, into each of which a mat support (14) may be arranged [0017]]. 
	j. Regarding claim 25, Lossl discloses the climatically sealed climate cell as claimed in claim 24, wherein a first frame part forms a groove and a second frame part forms a tongue, whereupon both frame parts can be connected by means of a tongue-and-groove connection [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025]], whereupon the substrate is clamped and fixed between the two frame parts [insert openings (12) are provided, into each of which a mat support (14) may be arranged by means of fitting and/or sliding and/or folding [0017]]. 
	g. Regarding claim 26, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the container 6 comprises a base with apertures or a lattice-like base, wherein the substrate 16 lies on the base [The mat support is preferably formed in the shape of the sowing mats and has openings for the roots of the plants [0054] FIGS. 4, 6].
	k. Regarding claim 27, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the container 6 is disposed in a tray-shaped accommodation unit 8 [FIG. 4].  
	l. Regarding claim 28, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the at least two tiers [at least two cultivating units are arranged in the device [0056]; FIG. 1] are formed by essentially annular or circular or part-circular or polygonal platforms disposed one above the other [FIG. 1], wherein a plurality of containers 6 are respectively disposed on a platform. 
		
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9. 	Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Feuz (US Patent Publication 2008/0236036).  
	a. Regarding claim 29, Lossl teaches the climatically sealed climate cell as claimed in claim 28, wherein each platform comprises a plurality of mutually separated tracks in which the containers are disposed [FIG. 1] and which can be displaced from an inner part of the platform in the direction of an outer part of the platform [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025]]. Lossl does not specifically teach radially orientated tracks. Feuz teaches radially orientated tracks for the purpose of providing a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl to include radially orientated tracks as taught by Feuz because doing so would have provided a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks.
b. Regarding claim 30, Lossl in view of Feuz teaches the climatically sealed climate cell as claimed in claim 29. Lossl in view of Feuz does not specifically teach a distance between two adjacent tracks increases continuously in the radial direction from the inner part of the platform to the outer part of the platform. Feuz teaches a distance between two adjacent tracks 7 increases continuously in the radial direction from the inner part of the platform to the outer part of the platform [the wall segments 2 are also suspended from the rails 7 and can be moved in the radial direction [0032]] for the purpose of providing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl to include a distance between two adjacent tracks increases continuously in the radial direction from the inner part of the platform to the outer part of the platform as taught by Feuz because doing so would have provided a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643